Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 19, 1976, convicting him of criminal possession of a forged instrument in the first degree (three counts), grand larceny in the third degree (two counts), and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law and the facts, by reducing the convictions of grand larceny in the third degree (two counts) and attempted grand larceny in the third degree to convictions of petit larceny (two counts) and attempted petit larceny, respectively. As so modified, judgment affirmed, and case remanded to Criminal Term for resentence as to the larceny convictions. There was no proof that defendant deprived his victims of their property by a taking from their persons, as required by subdivision 5 of section 155.30 of the Penal Law. Martuscello, J. P., Titone, Gulotta and Hawkins, JJ., concur.